        Case 2:09-cr-00341-MVL-ALC Document 80 Filed 05/04/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                             CRIMINAL ACTION
 VERSUS                                                               NO: 09-341
 ROBERT KIM ISTRE                                                     SECTION: "S"


                                     ORDER AND REASONS

        IT IS HEREBY ORDERED that defendant's Motion for Compassionate Release -

Reduction in Sentence (Rec. Doc. 74) is DENIED without prejudice for failure to exhaust.

                                          BACKGROUND

        Robert Kim Istre entered a plea of guilty in May 2011 to Count 1 of the indictment, charging

him with receipt of child pornography, in violation of 18 U.S.C. § 2252(a)(2). He was sentenced to 210

months in prison. Defendant has served approximately two-thirds of that sentence and is currently

housed at Federal Medical Center (“FMC”) Fort Worth, with a projected release date of February 20,

2025.

        On November 3, 2020, this court denied Istre’s prior motion for compassionate release, finding

that Istre had not demonstrated that he was not a danger to the community. The court cited his

disciplinary infractions and his sex offender status. The court also found that the Bureau of Prisons was

adequately managing his medical condition in prison. Istre has now filed the instant motion, again

seeking compassionate release. Istre claims that his COVID-19 diagnosis is a changed circumstance

warranting compassionate release. He has not provided proof that he filed the required request for relief
       Case 2:09-cr-00341-MVL-ALC Document 80 Filed 05/04/21 Page 2 of 3




with the BOP.

                                          DISCUSSION

       This court previously denied Istre’s § 3582(c)(1)(A) motion for compassionate release on the

merits. Title 18 U.S.C. § 3582(c)(1)(A) provides:

       [U]pon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant's behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendant's facility, whichever is earlier, may reduce the
       term of imprisonment . . . after considering the factors set forth in section 3553(a)
       to the extent that they are applicable, if it finds that– (i) extraordinary and
       compelling reasons warrant such a reduction. . . . and that such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission[.]

Unlike a petition made under 28 U.S.C. §§ 2254 or 2255, successive motions for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) are allowed. United States v. Mendoza, 2019 WL 6324870, at *4 (D.

Minn. Nov. 26, 2019) (“Section 603(b) of the First Step Act . . . does not bar successive motions.

Indeed, such a prohibition would not make sense for petitions for compassionate release, which is

appropriate in a range of circumstances that may arise even after a court has previously found that

compassionate release was inappropriate.”); accord United States v. Cooper, 2020 WL 5552880, at *5

(S.D. Tex. Sept. 4, 2020), vacated and remanded on other grounds, 2021 WL 1661493 (5th Cir. Apr.

28, 2021).

       A defendant may file a successive motion for compassionate release, after the prior motion was

denied on the merits, when the circumstances underlying the prior motion for compassionate release

significantly change. See United States v. Read-Forbes, 2020 WL 4726685, at *3 (D. Kan. Aug. 13,



                                                    2
       Case 2:09-cr-00341-MVL-ALC Document 80 Filed 05/04/21 Page 3 of 3




2020) (“Defendant now renews her motion under Section 3582(c)(A)(1)(i) based on changed

circumstances, i.e. the outbreak of COVID-19 infections at her facility . . . . To file a renewed motion,

however, defendant first must exhaust administrative remedies based on the new information.”); United

States v. Adkins, 2020 WL 4188205, at *2 (N.D. Ind. July 21, 2020) (“If factual developments warrant

a reconsideration, Adkins is free to exhaust administrative remedies again, and file a new motion under

§ 3582(c)(1)(A).”)

        However, as a prerequisite to filing that motion, there is a requirement that a defendant file a

request with the Bureau of Prisons ("BOP"). United States v. Franco, 973 F.3d 465 (5th Cir. 2020). A

request to the BOP is mandatory before filing a renewed claim for compassionate release based on the

change in circumstances.

        Here, the government contends that Istre has not exhausted his claim, because he has not

requested that the BOP file a motion for compassionate release on his behalf. There are no documents

in the record suggesting that any request was made. Thus, this court cannot reach the merits of Istre’s

request. Accordingly,

        IT IS HEREBY ORDERED that defendant's Motion for Compassionate Release -

Reduction in Sentence (Rec. Doc. 74) is DENIED without prejudice for failure to exhaust.
                                                        4th
                        New Orleans, Louisiana, this _____ day of May, 2021.



                           ____________________________________
                                MARY ANN VIAL LEMMON
                             UNITED STATES DISTRICT JUDGE


                                                    3
